CONCURRING OPINION BY
Judge LEADBETTER.
I agree with the majority’s analysis of the physical/mental issue, which is well supported by controlling precedent. Moreover, I believe that the distinction between physical/mental and mental/mental injuries would be unmanageably blurred if a “physical stimulus” which caused little or no physical injury, and did not cause the mental injury but only occurred incidental to a traumatic event, would transform a mental/mental claim into a physical/mental claim. In addition, it would be manifestly unfair if a claimant who suffered a mental injury in such an event could utilize the far less exacting physical/mental burden of proof, while another claimant who suffers the same mental injury during the same traumatic event, but without any physical impact, would have to meet the far more exacting mental/mental burden of proof.
With respect to the mental/mental claim at issue here, again I agree that the majority has accurately described and properly applied controlling precedent. Were we to be writing on a clean slate, however, I would hold simply, as a matter of law, that regardless of the frequency of violence experienced in the claimant’s workplace, or by the claimant herself, having one’s spouse held hostage at gunpoint and threatened with murder cannot be considered “normal.” It is ironic that this experience was particularly chilling for Ms. Murphy because her son-in-law was, in fact, murdered in a robbery while working for the same employer, yet under the controlling analytical paradigm for mental/mental claims the existence of this prior event militates in favor of finding that violent robberies were not abnormal in this workplace, and thus that her mental trau-. ma was non-compensable.
Accordingly, I would urge our Supreme Court to revisit this standard, and I must respectfully concur only in the result reached by the majority.
President Judge PELLEGRINI joins.